DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a device for clearing an obstructed airway.
Group II, claims 14-22, drawn to a method of clearing an obstructed airway.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an airway interface and a pump, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tarrat (US4971053) see (C4:L15-19).
During a telephone conversation with Daniel Swirsky on 3/3/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 3-7 are objected to because of the following informalities:
Claims 3 and 7 recite “a mouth and/or nose of a subject” should be “the mouth and/or nose of the subject”.
Claim 6 recites “a locked position” should be “the locked position”.
Claims 4 and 5 are objected to by dependency from claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the pump includes a pneumatic/hydraulic piston". Claim 2 previously recited “the pump comprises a spring and a piston”. It is unclear if the piston of claim 11 is the same or a different piston than the previously claimed piston of claim 2. For examination purposes the pistons are interpreted as the same structure, wherein the piston is a pneumatic or hydraulic piston.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarrats (US4971053).
Regarding claim 1, Tarrats discloses a device for clearing an obstructed airway of a subject abstract) comprising: 
an airway interface (21) adapted for positioning over a mouth and/or nose of the subject (C3:L14-16); and 
a pump (piston 16 and spring 31 mounted within cylinder 11) in fluid communication with the airway interface and being activatable to generate suction at the airway interface (C3:L17-22), wherein 
Regarding claim 2, Tarrats discloses the device of claim 1, wherein the pump comprises a spring (31) and a piston (16) both mounted in a cylinder (11), adapted such that the spring is compressed when the piston is locked in a closed position and adapted such that unlocking of the piston results in decompression of the spring for the activation of the pump (C2:L51-60).  
Regarding claim 7, Tarrats discloses the device of claim 1, wherein the airway interface includes a seal (22) for sealing around a mouth and/or nose of a subject (C3:L15-17).  
Regarding claim 11, Tarrats discloses the device of claim 2, wherein the pump includes a pneumatic piston (C2:L42-50).

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa (US3939830).
Regarding claim 1, Costa discloses a device for clearing an obstructed airway of a subject (abstract) comprising: 
an airway interface (mask structure with body 11 and cavity 14, see Fig. 1) adapted for positioning over a mouth and/or nose of the subject (C4:L11-12); and 
a pump (piston 23 and spring 27 mounted within cylinder 16) in fluid communication with the airway interface and being activatable to generate suction at the airway interface (C5:L50-54), wherein the device is adapted for activation of the pump to generate the suction when the airway interface is pushed against the mouth and/or nose of the subject (C4:L11-12; C3:L17-18).  
Regarding claim 7, Costa discloses the device of claim 1, wherein the airway interface includes a seal (C4:L15-16) for sealing around a mouth and/or nose of a subject (C4:L11-12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view of Ciulla (US2016/0174956)
Regarding claim 3, Tarrats discloses the device of claim 2; yet, is silent regarding further comprising a body comprising a grippable sleeve slidably mounted on the cylinder for pushing the airway interface against a mouth and/or nose of a subject and adapted to unlock the piston by the pushing the sleeve. Ciulla, in the same field of endeavor, i.e. medical retrival systems (abstract), teaches a handle 16 that includes a grip 28 that movably receives the actuation member 18 therein (Paragraph [0031]). The grip 28 may be hollow and have a semi-circular shape (Paragraph [0031]).  The actuation member 18 is matingly received within grip 28 as shown in Fig. 1 and Paragraph [0031]. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the device of Tarrats to include a grippable sleeve that covers a portion of the cylinder that excludes the actuation member (latch 32 of Tarrats) in order to aid a medical professional with more securely grasping the device (Paragraph [0031] of Ciulla). 
Regarding claim 4, Tarrats/Ciulla discloses the device of claim 3, it would have been obvious for the cylinder of Tarrats to include a grip in view of Ciula, Tarrats/Ciulla discloses wherein the device is adapted to be held and activated with one hand (the device of Tarrats is capable of being activated by one hand by holding the cylinder with the grip and releasing the latch 32 with one hand, C3:L47-50)
Regarding claim 5, Tarrats/Ciulla discloses the device of claim 4. Tarrats further discloses comprising a lock pin (bar of latch 32) adapted to hold the piston in a locked position (C2:L55-60). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view of Education.com (“Hooke’s Law: Calculating Spring Constants”, pages 1-2 November 2016, cited as reference U in the PTO-892). 
Regarding claim 8, Tarrats discloses the device of claim 2; yet, is silent regarding wherein a spring constant of the spring is 200- 400 N/m. 

The spring of the prior art would necessarily have a spring constant.  The prior art is silent to what the spring constant would be, however, as spring constants were known to relate to the stiffness of the spring and one could calculate how spring stiffness affected the performance of the spring (Education.com page 1), it would have been obvious to adjust the spring constant based on the desired properties of the spring.  As the spring of the prior art is used for the same purpose as the instant claim (i.e. activating an airway interface for clearing an obstructed airway), one of ordinary skill in the art would expect that the claimed spring constant be at least obvious over the teachings of the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view of Connor (US2014/0276498). 
Regarding claim 9, Tarrats discloses the device of claim 2; yet, is silent wherein a force applied by the spring is 50-90 N. Connor teaches a vacuum device for use on bodily tissue (Paragraph [0066]). The device includes a sliding seal connected to a spring to bias towards an activated state (Paragraph [0066]). Wherein the spring may exert a force less than 20 lbs (88 N) (Paragraph [0066]).
The spring of the prior art would necessarily have a spring force.  The prior art is silent to what the spring constant would be, however, a spring for exerting a force for creating a vacuum for medical purposes are known, therefore, it would have been obvious to adjust the force applied by the spring  based on the desired application (Conner paragraph [0066]).  As the spring of the prior art is used for the same purpose as the instant claim (i.e. activating an airway interface for clearing an obstructed airway), one of ordinary skill in the art would expect that the claimed spring force be at least obvious over the teachings of the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view Barbosa (US2011/0160683)
Regarding claim 10, Tarrats discloses the device of claim 2; yet, is silent regarding wherein the pump is capable of generating a suction force greater than 100 mm Hg within a second or less. 
Barbosa teaches a vacuum device for respiratory routes (Paragraph [0001]). The vacuum pressures range from 100 to 120 mmHg for adults, 80-100mmHg for children, and 60-80mmHg for babies (Paragraph [0005]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the pump capable of generating a suction force greater than 100 mm Hg since it would allow for aspiration of adults, children, or infants as shown by Barbosa.  As Tarrats teaches a device for relieving choking, it would have been further obvious for the suction force to be activated as quickly as possible in order to provide quick treatment.  Thus, the claimed limitations are considered obvious over the teachings of the prior art.  It is additionally noted that the claimed limitations are considered obvious as it would only involve routine skill in the art to find the optimal suction force and time since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teaches or makes obvious “the cylinder further comprises an L-shaped groove comprising a locked part for holding the lock pin in a locked position” in combination with the other elements as recited in claim 6 and the claims it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771